internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-104919-99 date date legend x a b c state d1 d2 d3 trust1 trust2 this responds to your representative’s letter dated date and subsequent correspondence written on behalf of x requesting relief under sec_1362 of the internal_revenue_code plr-104919-99 facts x incorporated under the laws of state and elected subchapter_s_corporation status effective for its tax_year beginning on d1 a was x’s sole shareholder until d2 on d2 trust1 and trust2 hereinafter the trusts acquired newly issued shares of x the trusts each timely elected to be treated as a small_business electing trust esbt under sec_1361 as of d2 pursuant to the trusts’ trust agreement agreement b is the primary beneficiary of trust1 and c is the primary beneficiary of trust2 the agreement provides the primary beneficiary of each trust with the following limited_power_of_appointment subject_to subparagraph below1 the primary beneficiary shall have the right and power at any time and from time to time to appoint any portion or all of the then remaining principal of the trust to and among any person or persons excluding himself or herself his or her estate his or her creditors and the creditors of his or her estate in such amounts or proportions and upon such estates whether in trust or otherwise as he or she shall designate by instrument in writing duly signed and acknowledged by him or her and delivered to the independent trustees during his or her lifetime or in his or her last will and testament in either case by specific reference to this indenture of trust any appointment made by the primary beneficiary pursuant to the provisions hereof shall take effect during his or her lifetime or thereafter as he or she shall specify agreement first section paragraph c a tax specialist upon reviewing the agreement determined that this provision could cause x to lose its s_corporation status either because the trusts may have a potential_current_beneficiary that does not qualify as an eligible subchapter_s_corporation shareholder or because x could be treated as having more than 1subparagraph states that the independent_trustee must approve any exercise of the power_of_appointment by the primary beneficiary if at the time the exercise is to take effect more than of the value of trust’s assets comprise equity interests in one or more partnerships limited_liability companies corporations or other organizations that are not publicly traded plr-104919-99 shareholders after learning that x may have terminated its subchapter_s_election x’s representatives began taking steps to make certain that x qualified as a subchapter_s_corporation x represents that by d3 each primary beneficiary executed a partial_release of his or her respective limited_power_of_appointment the release and delivered the release to an independent_trustee each release was intended to be effective as of d2 during the time that the trusts own shares in any subchapter_s_corporation each release limits the primary beneficiary’s ability to appoint trust principal to individuals who are eligible shareholders of a subchapter_s_corporation and who in general are related to the primary beneficiary by blood or marriage the permitted appointees the permitted appointees are listed in eight separate classes with each class representing a different relationship to the primary beneficiary however the release will eliminate one or more of these classes from the definition of permitted appointees to prevent the total number of permitted appointees from equaling or exceeding the maximum number of persons who may be shareholders of a small_business_corporation under sec_1361 x represents that from d3 to the present the number of permitted appointees in all eight classes totaled eleven persons x also represents that at the time the trusts acquired the x shares a and x believed that the trusts’ ownership of the shares would not affect x’s subchapter_s_election in addition x and its shareholders executed a consent to make any adjustments that may be required by the secretary in order to obtain a waiver of the effect of the possible inadvertent termination of x’s subchapter_s_election x further represents that no tax_avoidance would result from granting x a waiver of the effect of an inadvertent termination law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that except as provided in sec_1361 the term electing_small_business_trust means any trust if-- i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph or of sec_170 ii no interest in such trust was plr-104919-99 acquired by purchase and iii an election under this subtitle applies to such trust sec_1361 provides that each potential_current_beneficiary of an esbt shall be treated as a shareholder for purposes of determining whether a corporation qualifies as a small_business_corporation except that the trust is treated as the shareholder for any period in which there is no potential_current_beneficiary sec_1361 provides that for the purposes of sec_1361 the term potential_current_beneficiary means with respect to any period any person who at any time during such period is entitled to or at the discretion of any person may receive a distribution from the principal or income from the trust in notice_97_49 1997_36_irb_8 the service stated that the issue of whether the term potential_current_beneficiary includes a person to whom a distribution is or may be made during a period pursuant to a power_of_appointment was reserved and is currently under study sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as a subchapter_s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation will be treated as a subchapter_s_corporation during the period specified by the secretary s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code states in part if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been plr-104919-99 inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers i t is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts based solely on the facts submitted and the representations made we conclude that x’s subchapter_s_corporation election is valid because either the power_of_appointment did not cause x to cease to be a small_business_corporation or although the power_of_appointment caused x to cease to be a small_business_corporation the resulting termination of the election was inadvertent under sec_1362 therefore x will be treated as continuing to be a subchapter_s_corporation during the period from d2 to d3 and thereafter provided that x's subchapter_s_corporation election was valid and was not otherwise terminated under sec_1362 x a and the trusts must treat x as having been a subchapter_s_corporation for the period beginning d2 and thereafter accordingly a and the trusts must in determining their respective income_tax liabilities for the period beginning d2 and thereafter include the pro-rata share of the separately and nonseparately computed items of x as provided in sec_1366 make adjustments to stock basis as provided by sec_1367 and take into account any distributions made by x as provided by sec_1368 if x a and the trusts fail to treat x as having been a subchapter_s_corporation for the period as described above this ruling shall be void the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed daniel j coburn plr-104919-99 daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
